This defendant, age thirty-five, pleaded guilty to one count of breaking and entering and one count of larceny between $250 and $2000, and received a net effective sentence to state prison of not less than one year and one day nor more than three years. The maximum penalty for breaking and entering (General Statutes § 53-76) is four years, while the penalty for larceny in the amount charged is $500 or five years, or both. § 53-63.
At the outset it should be noted that this man's basic problem in life has been the use of alcohol, which has involved him with the law on most numerous occasions. When he drinks, he violates the law, as is shown by his record beginning with the year 1954. *Page 55 
In this case the defendant and a codefendant broke into a luncheonette in Unionville, Connecticut, carrying off cigarettes, cigars and foodstuffs valued at $251.82.
   Under all the circumstances the sentence imposed appears fair and reasonable and should stand.
BOGDANSKI, MEYERS and PALMER, JS., participated in this decision.